DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues Sweet in view of Aoki fails to teach the new limitations of claim 1 (see pages 13 and 14 of Remarks).  
Applicant argues that in the rejection of claim 7 (now cancelled), the Examiner “acknowledged that Sweet III and Aoki do not describe or suggest using signal output from the different first and second pixel areas of the sensor, where the areas use different detection pixels” and because of this the combination fails to disclose the amended limitation of claim 1 (see pages 14 and 15 of Remarks).  However, the Examiner respectfully disagrees with this argument.  
Prior claim 7 (now cancelled) claimed “wherein a portion included in the first pixel area in the second pixel area includes a second focus detection pixel different from a first focus detection pixel used for the focus detection in the first focus detection area”.  This feature is not claimed in amended claim 1.  Claim 1 claims two separate limitations for the second focus detection pixels.  First, it requires that the 

    PNG
    media_image1.png
    281
    560
    media_image1.png
    Greyscale

In view of the foregoing, the Examiner is not persuaded by Applicant’s arguments that Sweet III in view of Aoki fails to teach the limitations of amended claims 1 and 11.  Therefore claim 1, its dependent claims and claim 11 stand rejected as further detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet III et al. (United States Patent Application Publication 2012/0218456), hereinafter referenced as Sweet III, in view of Aoki (United States Patent Application Publication 2015/0055011).
Regarding claim 1, Sweet III discloses a focus detection apparatus configured to perform a focus detection of an object captured in a focus detection area in an imaging screen, the focus detection apparatus comprising: at least one processor (paragraph 42 teaches that mobile device 10 includes a processor); and at least one memory coupled to the at least one processor storing instructions (paragraph 42 teaches that mobile device 10 includes a memory that works with the processor; paragraph 74 teaches storing an operating program on a memory) that, when executed by the at least one processor, cause the at least one processor to function as: a selection unit configured to select as the focus detection area a first focus detection area and a second focus detection area including the first focus detection area and its periphery (figure 9 exhibits autofocus engine 300 as disclosed at paragraph 54; figure 12 exhibits wherein the autofocus engine 300 selects a first focus detection area 290-S or a second focus detection area 290-M which encompasses area 290-S and its periphery as disclosed at paragraph 65); a focus detection unit configured to perform focus detection using a focus detection signal from the focus detection area selected by the selection unit (paragraph 70 teaches performing autofocus using a focus detection signal); and an information acquiring unit configured to acquire first information on whether or not the object moving within the imaging screen can be continuously captured in the first focus detection area (figure 9 exhibits autofocus engine 300 as disclosed at paragraph 54; paragraph 67 teaches that the size of the focus area is increased based on a detected amount of movement which indicates that an object may not be able to be continuously captured within the smaller sized area), wherein the selection unit selects the first focus detection area when the first information indicates that the object can be continuously captured in the first focus detection area, and the selection unit selects the second focus detection area when the first information indicates that the object cannot be continuously captured (paragraph 67 teaches that the size of the focus area is increased based on a detected amount of movement which indicates that an object may not be able to be continuously captured within the smaller sized area), and wherein at least one processor or circuit is configured to perform a function of at least one of the units (paragraph 42 teaches that a processor functions as the autofocus engine).  However, Sweet III fails to disclose wherein when the selection unit selects the second detection area, the focus detection unit performs the focus detection using a plurality of focus detection signals-4-26103137713875008.1PATENTS/N: 16/751,38526103.377 corresponding to areas each of which has the same horizontal size as the first focus detection area. However, Sweet III fails to disclose that the focus detection is with a phase difference focus detection, wherein when the selection unit selects the second detection area, the focus detection unit performs the focus detection using a plurality of focus detection signals-4-26103137713875008.1PATENTS/N: 16/751,38526103.377 corresponding to areas each of which has the same horizontal size as the first focus detection area, wherein the focus detection unit acquires from the first focus detection area the focus detection signal generated using signals output from a first pixel area in an image sensor that captures an object image, and acquires from the second focus detection area the plurality of focus detection signals generated using signals output from a second pixel area in the image sensor, the second pixel area including the first pixel area and its periphery, and wherein the first pixel area includes first focus detection pixels capable of outputting the signals having phase difference, and the second pixel area includes second focus detection pixels different from the first focus detection pixels and capable of outputting the signals having phase difference, part of the second focus detection pixels being included in the first pixel area.
Aoki is a similar or analogous system to the claimed invention as evidenced Aoki teaches an imaging device wherein the motivation of performing phase difference AF at a high speed without sacrificing precision would have prompted a predictable variation of Sweet III by applying Aoki’s known principal of selecting either a first autofocus region or a second expanded autofocus region (figure 4 exhibits a process in which a focus detection window of a region 50A of a window comprising regions 50A-50C) where focus detection is performed using a plurality of focus detection signals-4-26103137713875008.1PATENTS/N: 16/751,38526103.377 corresponding to areas each of which has the same horizontal size as the first focus detection area (figure 7 exhibits wherein the focus detection signals in regions 50B and 50C have the same horizontal length of 4 autofocus pixels, as the focus detection signals in region 50A which also has 4 autofocus pixels with a same pixel spacing as disclosed at paragraph 56), wherein the focus detection unit acquires from the first focus detection area the focus detection signal generated using signals output from a first pixel area in an image sensor that captures an object image (figure 7 exhibits a first pixel area 50A in which phase difference pixel pairs are used to acquire the focus detection signal as disclosed at paragraph 50), and acquires from the second focus detection area the plurality of focus detection signals generated using signals output from a second pixel area in the image sensor (figure 7 exhibits a second focus detection area comprising regions 50A, 50B and 50C in which phase difference pixel pairs are used to acquire the focus detection signal as disclosed at paragraph 54), the second pixel area including the first pixel area and its periphery (figure 7 exhibits wherein the second area includes the first pixel area 50A and its periphery regions 50B and 50C as disclosed at paragraph 54), and wherein the first pixel area includes first focus detection pixels capable of outputting the signals having phase difference (figure 7 exhibits wherein the first area 50A includes phase difference pixels 311L and 31R which output signals having phase difference as discussed at paragraph 50), and the second pixel area includes second focus detection pixels different from the first focus detection pixels and capable of outputting the signals having phase difference (figure 7 exhibits wherein the second focus detection pixels comprise the pixels from regions 50A, 50B and 50C, these pixels are different from the first focus detection pixels which are limited to the pixels in region 50A), part of the second focus detection pixels being included in the first pixel area (figure 7 exhibits wherein part of the second focus detection pixels are included in the first pixel area since the range for the second pixel area is larger than and includes the first area 50A as disclosed at paragraph 54).
In view of the motivations such as performing phase difference AF at a high speed without sacrificing precision one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sweet III.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Sweet III in view of Aoki discloses everything claimed as applied above (see claim 1), however, Sweet III fails to disclose wherein the selection unit acquires a reliability of a focus detection result with the first focus detection area, and wherein where the first information indicates that the object cannot be continuously captured, the selection unit selects the first focus detection area when the reliability is higher than a predetermined reliability, and selects the second focus detection area when the reliability is lower than the predetermined reliability.
Aoki is a similar or analogous system to the claimed invention as evidenced Aoki teaches an imaging device wherein the motivation of performing phase difference AF at a high speed without sacrificing precision would have prompted a predictable variation of Sweet III by applying Aoki’s known principal of unit acquiring a reliability of a focus detection result with the first focus detection area (paragraph 52 teaches determining a reliability of the first focus detection area 50A), and wherein where the first information indicates that the object cannot be continuously captured, selecting the first focus detection area when the reliability is higher than a predetermined reliability (paragraph 53 teaches that when the reliability is higher than a threshold the first focus detection signal of area 50A is used), and selecting the second focus detection area when the reliability is lower than the predetermined reliability (paragraph 54 teaches that when the reliability is lower than a threshold a second focus detection area comprising areas 50A-50C is selected).
In view of the motivations such as performing phase difference AF at a high speed without sacrificing precision one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sweet III.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Sweet III in view of Aoki discloses everything claimed as applied above (see claim 1), in addition, Sweet III discloses wherein the first information indicates whether a moving amount of the object within a predetermined time is smaller or larger than a predetermined amount, and wherein the selection unit selects the first focus detection area when the moving amount is smaller than the predetermined amount, and selects the second focus detection area when the moving amount is larger than the predetermined amount (paragraph 67 teaches that if the magnitude of the change of location is large then the focus area is increased and if the magnitude of change of location is small then the focus area size is maintained).
Regarding claim 4, Sweet III in view of Aoki discloses everything claimed as applied above (see claim 1), in addition, Sweet III discloses wherein the first information indicates whether a shake amount of the imaging screen for the object is smaller or larger than a predetermined amount, and wherein the selection unit selects the first focus detection area when the shake amount is smaller than the predetermined amount, and selects the second focus detection area when the shake amount is larger than the predetermined amount (paragraph 67 teaches that if the magnitude of the change of location is large then the focus area is increased and if the magnitude of change of location is small then the focus area size is maintained, it is apparent that this change could be a shake amount of the device, such that the movement amount indicates that the shake of the device is greater than the predetermined movement amount).
Regarding claim 8, Sweet III in view of Aoki discloses a focusing apparatus comprising: the focus detection apparatus according to claim 1 (see claim 1 above); wherein the at least one processor  functions as (paragraph 42 teaches that mobile device 10 includes a memory that works with the processor; paragraph 74 teaches storing an operating program on a memory) a control unit configured to perform a focusing control using a focus detection result by the focus detection apparatus (paragraph 70 teaches performing autofocus using a focus detection signal). However, Sweet III fails to disclose an image sensor configured to capture an object image.
Regarding claim 10, Sweet III in view of Aoki discloses an imaging apparatus comprising: a focusing apparatus, wherein the focusing apparatus includes: the focus detection apparatus according to claim 1 (see claim 1 above), wherein the at least one processor functions as (paragraph 42 teaches that mobile device 10 includes a memory that works with the processor; paragraph 74 teaches storing an operating program on a memory) a control unit configured to perform a focusing control using a focus detection result by the focus detection apparatus (paragraph 70 teaches performing autofocus using a focus detection signal). However, Sweet III fails to disclose an image sensor configured to capture an object image.
Aoki is a similar or analogous system to the claimed invention as evidenced Aoki teaches an imaging device wherein the motivation of capturing a focused image would have prompted a predictable variation of Sweet III by applying Aoki’s known principal of providing an image sensor configured to capture an object image (figure 1 exhibits image sensor 5 as disclosed at paragraph 29).
In view of the motivations such as capturing a focused image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sweet III.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 11, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet III in view of Aoki and further in view of Hamada et al. (United States Patent Application Publication 2012/0057062), hereinafter referenced as Hamada.
Regarding claim 5, Sweet III in view of Aoki discloses everything claimed as applied above (see claim 1), however, Sweet III fails to disclose wherein the first information indicates whether a focal length of an imaging optical system is shorter or longer than a predetermined length, and wherein the selection unit selects the first focus detection area when the focal length is shorter than the predetermined length, and selects the second focus detection area when the focal length is longer than the predetermined amount.
Hamada is a similar or analogous system to the claimed invention as evidenced Hamada teaches an imaging device wherein the motivation of maintaining focus of a subject as the zoom level changes would have prompted a predictable variation of Sweet III by applying Hamada’s known principal of increasing the AF window size if the focal length increases beyond the current setting (figures 6 and 8 exhibit increasing the size of an AF window as the focal length increases as disclosed at paragraph 79).
In view of the motivations such as maintaining focus of a subject as the zoom level changes one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sweet III.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet III in view of Aoki and further in view of Hongu (United States Patent Application Publication 2018/0063415).
Regarding claim 6, Sweet III in view of Aoki discloses everything claimed as applied above (see claim 2), however, Sweet III fails to disclose wherein the selection unit acquires the reliability according to whether the focus detection result in the first focus detection area is continuous.
Hongu is a similar or analogous system to the claimed invention as evidenced Hongu teaches an imaging device wherein the motivation of improving focus detection accuracy would have prompted a predictable variation of Sweet III in view of Aoki by applying Hongu’s known principal of determining focus reliability based on whether a focus detection result is continuous (figure 4 exhibits a focus reliability determination process wherein a focus state is maintained and determined to be reliable if the defocus amount is small as disclosed at paragraphs 139-145).
In view of the motivations such as improving focus detection accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sweet III in view of Aoki.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet III in view of Aoki and further in view of Akaguma (United States Patent Application Publication 2018/0027172).
Regarding claim 9, Sweet III in view of Aoki discloses everything claimed as applied above (see claim 8), however, Sweet III fails to disclose a prediction unit configured to calculate an in-focus image plane position at a first future time using a plurality of past focus detection results, wherein the control unit performs the focusing control so that the actual image plane position moves to the in-focus image plane position at the first future time.
Akaguma is a similar or analogous system to the claimed invention as evidenced Akaguma teaches an imaging device wherein the motivation of  increasing chances to track a subject would have prompted a predictable variation of Sweet III by applying Akaguma’s known principal of providing a prediction unit configured to calculate an in-focus image plane position at a first future time using a plurality of past focus detection results (figure 1B exhibits prediction unit 119 which uses past focus detection results to predict a future focus plane as disclosed at paragraph 40), wherein the control unit performs the focusing control so that the actual image plane position moves to the in-focus image plane position at the first future time (paragraph 49 teaches that a control unit moves the lens to the prediction position).
In view of the motivations such as increasing chances to track a subject one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sweet III.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696